[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-2095

                          DANNY M. KELLY,

                       Plaintiff, Appellant,

                                 v.

                    TOWN OF CHELMSFORD, ET AL.,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                     Selya, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     Danny M. Kelly on brief pro se.
     Leonard H. Kesten, Deidre Brennan Regan and Brody, Hardoon,
Perkins & Kesten on brief for appellee Town of Chelmsford.




                           June 14, 2001
         Per    Curiam.     After   affording   plaintiff     an

opportunity to file an amended complaint which "clearly and

concisely" set forth his claims, and after two hearings on

the matter, the district court granted defendants' motions

to dismiss.   Reviewing the dismissal de novo in light of the

briefs and the record, we see no error.         The complaint

failed to understandably state a cognizable claim for relief

and some of the relief demanded was not within the court's

jurisdiction.     Plaintiff's   memorandum   response   to   the

court's order to clarify suggested that plaintiff was unable

or unwilling to cure the deficiencies.

         Affirmed.